915 F.2d 1557
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Elwood T. STAGAKIS, d/b/a Twinbrook Answering Service,Plaintiff, Appellant,v.Kenneth J. LASALLE, ET AL., Defendants, Appellees.
No. 90-1398.
United States Court of Appeals, First Circuit.
Sept. 13, 1990.

Appeal from the United States District Court for the District of New Hampshire;  Shane Devine, District Judge.
Elwood T. Stagakis, on brief pro se.
Donald S. Jennings, on brief pro se.
D.N.H.
AFFIRMED.
Before LEVIN H. CAMPBELL, TORRUELLA and CYR, Circuit Judges.
PER CURIAM.


1
We find no abuse of discretion or error in the district court's February 16, 1990 order declining to hold defendants or their lawyers in contempt or to impose further sanctions on them.  The order is affirmed.  Appellees' request for contempt or other sanctions and attorneys' fees is denied.